Citation Nr: 1020566	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post total 
left knee replacement.

2.  Entitlement to service connection for status post total 
right knee replacement, to include as secondary to left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1964 to August 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  

The Veteran claims entitlement to service connection for his 
status post total left knee replacement due to his belief 
that although he underwent surgery for a meniscus tear in his 
left knee prior to service, his left knee problems started 
after basic training, when he had to run several miles a day 
on pavement.  He further contends that he is entitled to 
service connection for his right knee replacement due to 
right knee deterioration from overuse to compensate for his 
injured left knee.

The Veteran's April 1964 enlistment examination noted normal 
strength and range of motion of the lower extremities, and a 
surgical scar over the left lateral knee.  The accompanying 
report of medical history noted knee surgery in March 1962.  
An August 1962 medical board proceeding indicated that the 
Veteran had sustained a football injury to the left knee in 
November 1961, which was initially treated conservatively, 
but surgery was later performed in March 1962.  He was noted 
to have recurrent episodes of locking, collapsing and 
increased pain in the left knee.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.304(b) (2009).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) as then in effect was inconsistent with 38 U.S.C. 
§ 1111 to the extent that it stated that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  See Cotant 
v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Federal Circuit noted that the government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

In March 2007, the Veteran was afforded a VA examination, and 
the claims file was reviewed by the examiner in conjunction 
with the examination.  However, the examiner noted that she 
did not have access to the records for the knee surgery the 
Veteran underwent prior to service.  In fact, the record for 
that surgery was obtained added to the claims file after the 
March 2007 examination.  After a review of the claims file 
and an examination of the Veteran, the examiner opined that 
she did "not believe that the left knee was aggravated by 
military service anymore than that which could have been 
anticipated." (Emphasis added).  Unfortunately, the 
examiner's opinion does not frame "aggravation" of the left 
knee disability in terms of the "natural progression" of 
the disability, and can be interpreted as either a positive 
or negative nexus opinion.  As there is no other medical 
nexus opinion in the claims file, the issues must be remanded 
for an additional examination, with review of the March 1962 
surgical record, and opinion regarding aggravation.  

The Veteran's claim for service connection for his right knee 
(to include as secondary to his left knee disability) is 
inextricably intertwined with his claim for his left knee.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  While the March 2007 examiner provided an 
opinion that she did "not believe that his right knee 
condition directly hinges on his left knee condition," she 
did not provide a rationale for this opinion.  As such, the 
claim for service connection for status post right knee total 
replacement should also be remanded for an additional 
examination and opinion.  

Lastly, the claims file contains a "Residual Functional 
Capacity Assessment" dated in February 2007 and performed by 
a physical therapist.  There is no indication if this 
assessment was carried out in support of a claim for 
disability benefits.  However, during the March 2007 VA 
medical examination, the Veteran indicated that he was 
unemployed as a result of bilateral knee impairment.  On 
remand, the AMC should inquire as to if the Veteran has 
applied for, or receives Social Security Disability (SSD), 
and if so, obtain any SSD records and associate them with the 
claims file.  If the RO/AMC is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the Veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Social 
Security Administration, and if the 
Veteran has ever filed a claim for Social 
Security disability benefits regarding 
his bilateral knees, the AMC/RO should 
obtain the records pertinent to the that 
claim as well as the medical records 
relied upon concerning that claim.  All 
records received by the AMC/RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit any 
records for VA review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA 
orthopedic examination, to be conducted 
by a physician.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following examination of the Veteran and 
a review of the record, the examiner 
should express an opinion as to whether 
the Veteran's current left knee 
disability: (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression of the 
disability during or as a result of 
service; and, if not, (c) had its onset 
in or is otherwise medically related to 
the Veteran's service.  In rendering this 
opinion, the examiner should specifically 
consider and address the March 1962 
operation report regarding a tear of the 
lateral meniscus.

Regarding the Veteran's current right 
knee disability, the examiner should 
express an opinion as to whether the 
right knee disability is due to or 
aggravated by the Veteran's left knee 
disability.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the RO should readjudicate 
the claims.  If either benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


